DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubis et al. (US 2010/0225639).
Regarding claim 1, Kubis discloses a movable light emitting diode (LED) base (i.e., movement processing in figs. 1, 15-16, paragraph 0030, 0057-0064), a plurality of LED arrays coupled to the movable LED base (i.e., LED arrays as shown in fig. 1, paragraph 0030), and a grid comprising a plurality of walls, wherein the grid is positioned such that each LED array of the plurality of LED arrays is adjacent to a wall of the plurality of walls (i.e., figs. 14-16, elements 414,416,462, paragraphs 0030,0057-0059,0064). 
Regarding claim 2, Kubis discloses the apparatus of claim 1, wherein the movable LED base moves in a direction along a central light emitting axis of each LED of the plurality of LED arrays (i.e., fig. 1).

Regarding claim 4, Kubis discloses the apparatus of claim 1, wherein a height of the plurality of 
walls are equal to a height of each LED of the plurality of LED arrays (i.e., fig. 14, paragraphs 0057,0059).
 Regarding claim 5, Kubis discloses the apparatus of claim 1, wherein each LED array of the plurality of LED arrays is on an independently movable LED base (i.e., fig. 1, paragraphs 0030,0064).
Regarding claim 7, Kubis discloses the apparatus of claim 1 further, comprising; a processor communicatively coupled to a moving mechanism of the movable LED base (i.e., fig. 1).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubis et al. (US 2010/0225639).
	Regarding claim 9, Kubis taches a method, comprising; receiving, by a processor, a request to enable for a light emitting diode (LED) display comprising a plurality of LED arrays (e.g., figs. 1 and 5, data input by the user, and LED arrays drivers and movement processing as shown in the figures, also addressed in claim 1 above, for controlling beam angles, paragraphs 0002,0030,0057-0059),  moving, by  one direction and 45.degree), such that a plurality of walls of a grid alter a light profile of the plurality of LED arrays (e.g., please refer to claim 1 above, figs. 1,5 and 15-16, paragraphs 0030, 0057-0064).
It is noted that, Kubis does not explicitly indicate privacy mode.
However, Kubis teaches a control system for arrays of LED array that allows for display of images or light patterns and controls the beam angles for the emitted light diodes.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that, privacy/private mode defined by the beam angles for viewing the display, and since the above reference is directed to control system for arrays of LED array that allows for display of images or light patterns and controls the beam angles for the emitted light diodes, therefore covers the claimed limitation.
Regarding claims 8 and 10, Kubis taches the apparatus of claim 7, wherein the processor controls movement of the movable LED base to achieve a desired privacy viewing angle (please refer to claim 9 above).
Regarding claim 11, Kubis taches the method of claim 10, further comprising; determining, by the processor, an amount of movement of the movable LED base along the z-direction (e.g., orthogonal and/or one direction and 45.degree) to alter the light profile of the plurality of LED arrays to the desired privacy viewing angle (refer to claim 9 above), and moving, by the processor, the moving mechanism coupled to the movable LED base by the amount of movement that is determined (e.g., fig. 5, user in combination with movement processing).
Regarding claim 12, Kubis taches the method of claim 10, wherein the desired privacy viewing 
angle of the LED display is for a selected portion of the LED display (e.g., figs. 7-10, paragraph 0050).
.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kubis et al. (US 2010/0225639) in view of Higuchi et al. (JP 2016-190151).
	Regarding claim 6, Kubis teaches the apparatus of claim 1, including the movable LED base, as discussed in claim 1 above.
Kubis is silent in regards to, different movable LED bases and different groups of LED arrays of the plurality of LED arrays are on the different movable LED bases.
However, Higuchi in the same field of light emitting display (e.g., throughout the disclosure, and abstract, the section with “the stage effect device …” and the section with “the movable accessory …” and further the section with “as described above, left and right lighting devices …” and the section with “the first movable base 220 …” ) teaches the above different movable LED bases, e.g., bases 220 and 221, with different groups of LED arrays.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Higuchi, into the light emitting display of Kubis, in order to separately control the plurality of LEDs bases, as suggested by the reference.
Allowable Subject Matter
9.	Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance: the prior art of the record
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at itis.) www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482